Exhibit 10.3

 

Director Compensation Summary

 

Non-management directors receive an annual retainer of $150,000 per year,
$60,000 of which will be paid in cash and $90,000 of which is paid in stock
units or restricted stock (as described below), though a director may elect to
receive up to 100 percent his annual retainer in stock units or restricted
stock. Non-management directors also received a one-time cash award of $25,000
upon their election, concurrent with the closing of the Company’s initial public
offering. The Chairman of the Board receives an additional $25,000 annual
retainer, the Chairman of the Audit Committee receives an additional $20,000
annual retainer and the Chairman of each of the Compensation Committee, the
Nominating and Governance Committee, the Finance Committee and the Risk
Oversight Committee receives an additional $10,000 annual retainer. Members of
the Audit Committee receive an additional $10,000 annual retainer and members of
each of the Compensation Committee, the Nominating and Governance Committee, the
Finance Committee and the Risk Oversight Committee receive an additional $5,000
annual retainer. The Company will generally not pay a fee for attendance at
board or committee meetings, though the Chief Executive Officer has the
discretion to pay attendance fees of $2,000 for extraordinary or special
meetings.

 

An initial (one-time) grant of restricted shares with a value of $100,000 was
awarded to each non-management director upon his initial election upon closing
of the IPO. These restricted shares will vest on the day immediately prior to
the third annual shareholders meeting at which directors are elected following
the grant of the shares.

 

Retainer equity awards were granted upon completion of the IPO and will be
granted annually thereafter (usually on the date of the Company’s annual
shareholders’ meeting) in the form of stock units until the share ownership
guidelines set forth in the next paragraph have been met. The first 10,000 stock
units awarded to each director will become non-forfeitable on the day
immediately prior to the first annual shareholders meeting at which directors
are elected following the grant of the units. The issuance of Common Shares for
these units will be mandatorily deferred until six months after termination of
the director’s service on the Board of Directors. After the share ownership
guidelines discussed below are met, directors may elect to receive their annual
retainer equity award in the form of either restricted shares that vest on the
day immediately prior to the first annual shareholders meeting at which
directors are elected following the grant of the shares, or stock units that
become non-forfeitable on the day immediately prior to the first annual
shareholders meeting at which directors are elected following the grant of the
units, with the issuance of Common Shares deferred to a later date chosen by the
director. Stock units cannot be sold or transferred until the Common Shares are
issued. Dividend equivalents will be credited to stock units and reinvested as
additional stock units.

 

The Board of Directors has recommended that each director own at least 10,000
Common Shares within three years after joining the board. Common Shares
represented by stock units will count toward that guideline, though restricted
shares awarded upon a director’s initial election will not.

 

--------------------------------------------------------------------------------

 